DISSENTING OPINION OE
MR. JUSTICE TRAVIESO
The facts of this case are clearly stated in the majority opinion of this Court.
In it, what in my judgment constitutes negligence, abandonment and lack of diligence in the prosecution of a suit before a court of justice is called “inadvertence”. Gill v. Peppin, 41 Cal. App. 487, 496; Coleman v. Rankin, 37 Cal. 247. The law does not impose on the clerks of the district courts the duty to notify the setting of a case for trial to the attorneys. Cubano v. Jiménez et al., 32 P.R.R. 135; Santalís et al. v. El Zenit, 28 P.R.R. 649; Cintrón v. El Zenit, 28 P.R.R. 642. In this sense the attorney is as much an officer of the court as the clerk. It is conclusively presumed that he attends the court, and it is his duty to be aware of the status of his cases. Guardian Assurance Co. Ltd., v. López Acosta, 24 P.R.R. 597. However, on October 22, 1935, the clerk of the court before which the instant case was pending, exceeding himself in compliance with his duties, notified the attorney for the defendant that the trial would be held on November 4 of the same year. It appears from the motion that he subsequently filed seeking to obtain that the judgment be left without effect, that said notice duly reached its destination. We are not' concerned, hence, with a case as Cubano v. Jiménez et al., supra, where the clerk did not notify the setting, in spite of which this Court reversed the order which left the judgment without effect.
*367And what reasons did the appellee aduce for the lower court to free him from the effects of the judgment which had been rendered? They amount to the following:
“2. That this attorney for the'defendant had no knowledge of said setting or of . . . the notification . . . until . . . much later after the trial took place, because ... I was- absent in the interior of the island . . . and the notice was delivered ... to a sister of this attorney, who . . . forgot to deliver or inform me of the receipt of said notice . . . and as this attorney . . . has been absent . . . he could hardly come to this court, and was in complete ignorance of the settings made by it.
“3. . . . that the defendant has a sufficient and meritorious defense. . .”
Disregarding the duties imposed on him by law, the attorney in this case, having suits pending and ready for trial in the lower court, absented himself from his office without first notifying said fact to the court, without leaving someone in charge of his office, without making with the attorney for the other side a stipulation postponing the setting, and without obtaining an extension from the court. In my judgment it is an error to qualify said conduct as an “inadvertence” when in Gallardo v. Crescioni, 49 P.R.R. 356, meeting with the same facts, this Court held that it could not say that there was “error, inadvertence, surprise or excusable negligence for the failure to attend the trial on the day set,” stating as follows:
“The setting of the cause for trial was made in the general calendar of civil suits of the court, and was notified by the clerk to the attorney for defendants. The latter did not appear at the trial either pernosally or by their attorney, and after the evidence offered by the plaintiff was heard, judgment was rendered ordering Francisco A. Crescioni and Rosa Axtmayer jointly and severally to pay to Elisa Gallardo the sum claimed. Upon said judgment being notified to the attorney for defendants, the latter requested the court to vacate the same because they had received no notice of the day set for trial and because the answer of defendants set up a meritorious defense, which they had no opportunity to prove. The court *368vacated its judgment based on Section 140 of the Code of Civil Procedure, and thereupon the plaintiff surety took the present appeal.
“[1,2] Not only was the setting of the ease for trial in the general calendar of the court sufficient notice to the attorney for defendants, as we have held in several decisions, but also the clerk of the court notified said setting to said attorney, for which reason we can not hold in this case, under all its special circumstances, that there was error, inadvertence, surprise, or excusable neglect for the failure to appear at the trial on the day set. Hence, whether or not the defense of defendants was meritorious, they had an opportunity, which their attorney failed to avail of, to prove the defense they set up and to have it determined whether or not the same was meritorious. Plaintiff must not suffer the consequences of the conduct of the attorney for the defendants.”
We do not deny the power of the district courts to decide cases as the present, in accordance with the discretion given to them by Section 140 of the Code of Civil Procedure, but the exercise of said discretion has its limits (Essig v. Seaman, 89 Cal. App. 295, 298) and without doubt should not be exercised contrary to previous decisions of this Court because to do so would constitute an abuse of discretion. Cancela v. Pellot, 34 P.R.R. 638; Dunn v. Standard Ace. Ins. Co., 114 Cal. App. 208, 213.
“The discretion intended, however, is not a capricious or arbitrary discretion, but an impartial discretion, guided and controlled in its exercise by fixed legal principles. It is not a mental discretion, to be exercised ex gratia, but a legal discretion, to be exercised in conformity with the spirit of the law, and in a manner to subserve and not to impede or defeat the ends of substantial justice. In a plain case, this discretion has no office to perform, and its exercise is limited to doubtful cases, where an impartial mind hesitates. If it be doubted whether the excuse offered is sufficient or not, or whether the defense set up is with or without merit in foro legis, when examined under those rules of law by which Judges are guided to a conclusion, the judgment of the Court below will not be disturbed. If, on the contrary, we are satisfied beyond a reasonable doubt that the Court below has come to an erroneous conclusion, the party complaining of the error is as much entitled to a reversal in a case like the present as in any other.” Bailey v. Taaffe, 29 Cal. 423, 424.
*369See also: Williamson v. Cummings etc. Co., 95 Cal. 652; Essig v. Seaman, supra, 89 Cal. App. 295; Gill v. Peppin, supra, 41 Cal. App. 487, 493; Coleman v. Rankin, 37 Cal. 247; Durbrow v. Chesley, 24 Cal. App. 416: Redding etc. Min. Co. v. Nat. Surety Co., 18 Cal. App. 488.
In the opinion rendered by the majority of this Court the case of Gutiérrez et al. v. Foix, 23 P.R.R. 68 is cited as an authority, and yet the case of Cancela v. Pellot, supra, is distinguished from the instant case on the ground that in the former the lower court had previously refused to order the opening of the default.
The case of Gutiérrez v. Foix, supra, in my judgment is. not applicable to the instant case, because in the former there were facts which are lacking here. Let us see, In the former:
“ . . . the attorney for plaintiff, appellant, finding it impossible to attend upon the date set for trial ele novo in the district court, had telegraphed the attorney for Foix asking him to request the postponement of the ease and had received the following reply: ‘ Send motion for continuance. I will acquiesce.’ Also that thereupon a stipulation for postponement of the case until further order was sent to the attorney for Foix.”
It was decided very correctly, in my judgment, that the lower court had abused its power of discretion in overruling the motion of the plaintiffs seeking to open the judgment,, because “although as a matter of fact they did not appear it was because they understood and could in good faith understand that the trial would be postponed with the consent of the defendant.” The case is clearly different. The attorney for the plaintiffs was diligent; he stipulated a postponement with the attorney for the defendant.
In spite of the fact that in the case of Cancela v. Pellot, the lower court had previously refused to open the default, this Court held:
“We have frequently decided that business or professional engagements away from the domicile of the client are not an excuse for *370not attending to a client’s business. If alleged professional occupations will suffer an attorney to make feints of pleading instead of actually answering, then busy lawyers can delay cases indefinitely. "We are bound to doubt whether the attorney was too busy for six months or so to give proper attention to this case, especially as in any stringency the attorney for the defendant moved promptly ■enough.
A complainant has certain rights and should not be made to depend upon the caprice and arbitrary will of an attorney for a defendant. ’ ’
i The case may be a stronger one than the instant, if it is so desired, but this does not mean that in this case which we are deciding the lower court did not abuse its discretion also. The question there decided was at issue and until it is revoked, the case is authority to decide the instant and •any analogous case which may present in the future.
In view thereof, I am of the opinion that the order appealed from should have been reversed as it constituted a clear abuse of discretion.